     Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 1 of 20 PageID #: 77




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT HUNTINGTON


TIMOTHY R. JONES and
JANIE COLE
178 Elm Street
Winfield, WV 252134

               Plaintiffs,

v.                                                  CIVIL ACTION NO.: 3:19-cv-00618

                                                    JUDGE: Robert C. Chambers

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA,
JOHN HUDSON, individually and in his official capacity as
Superintendent of Schools for Putnam County,
SHARLA GRIFFITH, individually and in her capacity as
Putnam County Director of Exceptional Education,
CANDI HATFIELD, individually and in her official capacity as
Principal of Winfield Elementary School,
ALICIA COEY, a/k/a ALICIA POWELL, individually
and in her official capacity as a Prevention Resource Officer and
EDDIE STARCHER, individually and in his official capacity as
Chief of Police of Winfield, West Virginia

               Defendants.

                      PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Pursuant to Rule 15(a)(1)(B), Federal Rules of Civil Procedure, Timothy R. Jones and

Janie Cole make this First Amended Complaint and state as follows:

       1.      At all times relevant to this civil action Timothy R. Jones and Janie Cole were

citizens and residents of the State of West Virginia, residing at 178 Elm Street, Winfield, Putnam

County, West Virginia.




                                                1
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 2 of 20 PageID #: 78




        2.      Timothy R. Jones and Janie Cole are man and wife and the custodial parents of

Z.S.J., an infant child.

        3.      At all times relevant to this civil action Z.S. J. was a student at Winfield Elementary

School, located at 2 Wall Street within the city of Winfield, Putnam County, West Virginia 25213.

        4.      At Winfield Elementary School Z.S.J. was a student with Downs Syndrome and a

moderate to severe intellectual disability requiring speech language therapy and occupational

therapy.

        5.      As a result of his Downs Syndrome and moderate to severe intellectual disability,

Z.S.J is limited in his ability to ambulate, dress himself, see to his basic personal needs,

communicate effectively, relate acceptably with others or carry out most major activities of daily

living; consequently, Z.S.J is physically and intellectually disabled, as defined by all applicable

laws of the United States and West Virginia, including Section 504 of the Rehabilitation Act of

1973, currently codified at 29 U.S.C §794, the Americans With Disabilities Act of 1991, 42 U.S.C.

§§ 12101 et seq. and the West Virginia Human Rights Act, W. Va. Code §5-11-1, et seq.

        6.      The Board of the Education of Putnam County [the Board] is a local educational

agency (as defined by 20 U.S.C. §7801), that operates the system of free public schools in Putnam

County, West Virginia, from its central office located at 77 Courthouse Dr., Winfield, WV, 25213.

        7.      At all times relevant to this civil action John Hudson [Hudson] was employed in

the central office of the Board as the Superintendent of Schools.

        8.      At all times relevant to this civil action Sharla Griffith [Griffith] was employed in

the central office of the Board as Director of Exceptional Education.

        9.      At all times relevant to this civil action Candi Hatfield [Hatfield] was employed by

the Board as the principal of Winfield Elementary School.



                                                  2
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 3 of 20 PageID #: 79




        10.     At all times relevant to this civil action Hudson, Griffith and Hatfield were subject

to the Putnam County Board of Education policy manual that specifically provided that no staff

member should engage in harassment, including disability harassment.

        11.     At all times relevant to this civil action Hudson, Griffith and Hatfield were subject

to the Putnam County Board of Education policy manual that specifically provided that the Board

welcomes and encourages visits to school by parents provided that such visitors report to the school

office immediately upon entering the school or other Putnam County school facility.

        12.     At all times relevant to this civil action Alicia Coey, a/k/a Alicia Powell, [Coey]

was an employee of the City of Winfield, purportedly acting as a Prevention Resource Officer or

School Resource Officer on the premises of Winfield Elementary School, without required

certification, without specific written contractual duties and responsibilities, without being a

current full time, state certified police officer and while generally attired in blue jeans, a head band

with pushed up reflective sunglasses, a dark tee shirt and flip flop sandals.

       13.      At all times relevant to this civil action Coey was present on the school grounds of

Winfield Elementary School subject to a “School Resource Officer Memorandum Of

Understanding; Winfield Police Department & Putnam County Board Of Education” which

specifically provided that Coey acknowledge Hatfield as the administrative leader of the school

and that Coey was subject to the directives and supervision of Hatfield at all times while on school

grounds.

       14.      During at least part of the time relevant to this civil action, Coey was present on

the school grounds of Winfield Elementary School subject to an “AGREEMENT” dated May 31,

2018, effective beginning July 1, 2018 through the 30th day of June 2019, which provided that

Coey should not function as a school disciplinarian or safety officer.



                                                   3
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 4 of 20 PageID #: 80




       15.     At all times relevant to this civil action, Coey was present on the school grounds of

Winfield Elementary School subject to the guidelines and procedures for prevention resource

officers which required her, if actually functioning as a prevention resource officer, to maintain an

office at the school, be present in the school at least 35 hours per week, to adhere to all school

policies and the teachers code of conduct, to directly report to Hatfield, and to wear a uniform and

gun while on duty on the campus of Winfield Elementary School.

       16.      At all times relevant to this civil action, Coey was present on the grounds of

Winfield Elementary School subject to the guidelines and procedures for prevention resource

officers which prohibited her from functioning as a school disciplinarian or safety officer or

intervening in the normal disciplinary actions of the school or from performing any duties that fall

within the realm of existing school personnel.

       17.     At all times relevant to this civil action, Coey was present on the grounds of

Winfield Elementary School subject to a handwritten memorandum of understanding limiting her

presence at the school to four hours of service each day in the school office.

       18.     At all times relevant to this civil action Eddie Starcher [Starcher] was an employee

of the City of Winfield exercising some degree of authority and control over the conduct of Coey.

       19.     At no time relevant to this civil action were either Coey or Starcher qualified to

interact with the plaintiffs regarding the individual education plans put in place for Z.S.J, to assess

the reasonableness of requests for disability accommodations, or to perform any other meaningful

function relative to the interaction of the plaintiffs and the Board regarding advocacy for an

accommodation related to their son's disability.

       20.     At no time relevant to this civil action were either Starcher or Coey authorized to

access confidential information relative to plaintiffs' son's disability nor to discuss implementation



                                                   4
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 5 of 20 PageID #: 81




of any aspect of their son's individual educational plans at Winfield Elementary School, including

the nature of their son’s disability limitations that required accommodation in drop off for

attendance at school.

       21.    Winfield Elementary School is a place of public accommodations as defined by W.

Va. Code §5-11-3(j).

       22. The Board, Hudson, Griffith, Hatfield, Coey and Starcher at all times relevant to this

civil action were persons as defined by W. Va. Code § 5-11-3(a).

       23.       This is a civil rights action by Timothy Jones and Janie Cole for unlawful retaliatory

acts against them as the parents of Z.S.J. meant to punish, intimidate, threaten, coerce and

discriminate against them in retribution for their advocacy on behalf of Z.S.J.

       24.       Timothy Jones and Janie Cole each seek damages and costs pursuant to the

Americans With Disabilities Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as

“ADA”), Section 504 of the Rehabilitation Act of 1973, currently codified at 29 U.S.C §794, the

Civil Rights Act of 1964 and the West Virginia Human Rights Act, W. Va. Code §§5-11-1, et seq.

       25.       This Court has original jurisdiction to hear and decide this case under 28 U.S.C. §§

1331 and 1343.

       26.       Supplemental jurisdiction for this Court to hear and decide claims brought under

parallel West Virginia law arising from the same nucleus of operative facts is predicated on 28

U.S.C. § 1367.

       27.       The claims of Timothy Jones and Janie Cole are authorized by 28 U.S.C. §§ 2201

and 2202.




                                                   5
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 6 of 20 PageID #: 82




       28.     All actions complained of herein took place within the jurisdiction of the United

States District Court, Southern District of West Virginia, and venue is invoked pursuant to 28

U.S.C. § 1391(b), (c).

       29.     During the school year 2017/2018 and, upon information, during the school year

2018/2019 [the relevant time period], no student attending Winfield Elementary School was

required to ride the school bus in order to attend school; there was no restriction upon any student

being driven to Winfield Elementary School by a parent or other person.

       30.     During the relevant time period, Winfield Elementary School established a written

policy permitting parents who did not wish to have their children ride the school bus to drive their

children to school and park parallel to the school in a parking area on the private property of the

Board of Education which ran parallel with and abutting a public street in the City of Winfield

known as Wall Street; both the parking area lying adjacent to and abutting upon Wall Street and

Wall Street itself are situated within a “residence district” as defined by W. Va. Code §17C-1-45.

       31.     During the relevant time period, the Winfield Elementary School written

“streamlined” drop off policy required all personal vehicles bringing children to school to pull as

near as possible to signs on display near the center doors of the school where “drop-off valet staff”

would then direct 6 to 10 cars at a time to unload students; after unloading, these vehicles were to

pull away and 6 to 10 other vehicles in the line would take their place, unload and leave, and so

on and so on until all traffic was unloaded.

       32.     During the relevant time period, Timothy Jones and Janie Cole chose to drive Z.S.J

to Winfield Elementary School so he could be treated just like the other non-disabled students,

instead of putting Z.S.J., unaccompanied, on what the Board designated as the “special needs bus”

restricted to transporting children such as Z.S.J. in an isolated environment.



                                                 6
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 7 of 20 PageID #: 83




        33.     During the relevant time period, the Board, acting through Hatfield as principal

asked Timothy Jones and Janie Cole to abide by an unwritten modification of this “streamlined”

drop off procedure that required them to sit in the line of drop off traffic until all the vehicles in

their group of 6 to 10 vehicles had unloaded all non-disabled students, wait for all traffic in front

of them to move on and then pull to a separate area farther from the doors of the school where

Z.S.J. could be unloaded from the vehicle and taken to school.

        34.     The plaintiff specifically voiced objection to this unwritten policy that applied only

to Z.S.J. and advised Hatfield and other agents of the Board that Z.S.J. often became agitated

verbally and physically because of the delay caused by the volume of traffic in front of the school;

Hatfield labeled Mr. Jones' expressions of concern regarding the undue delay for his disabled son

as “belligerent, difficult and defiant.”

        35.     On a number of occasions, Timothy Jones abided by the Winfield Elementary

School written policy and allowed Z.S.J. to exit his vehicle in the line of traffic where other

nondisabled students were getting out of their cars and going to school, often resulting in some

unfortunate delay to other parents of nondisabled students because of the time Z.S.J. takes to get

out of a car.

        36.     During the relevant time period, Timothy Jones and Janie Cole constantly

advocated on behalf of Z.S.J. for either strict enforcement of the Winfield Elementary School

unloading policy or a parking solution in the form of a designated drop-off area for Z.S.J. located

on the same side of Wall Street as Winfield Elementary School, thereby meeting Z.S.J.’s individual

needs as adequately as Winfield Elementary School was meeting the needs of nonhandicapped

students.




                                                  7
       Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 8 of 20 PageID #: 84




         37.   While Tim Jones repeatedly asked that a uniform drop off policy be put in place for

Z.S.J., the Board and Hatfield chose to blame Z.S.J.’s disability for the problems by citing the

inability of Mr. Jones and Ms. Cole to make sure that Z.S.J. was always “ready” to exit his vehicle

promptly, deliberately ignoring the fact that the inability of Z.S.J. to always be “ready” to exit his

vehicle was a function of the behavioral issues related to his disability—acting out, undressing,

refusing to eat and refusing to leave the vehicle.

         38.   Each of the defendants was aware and had first-hand personal knowledge of the

protected activities engaged in by the plaintiffs as advocates for an accommodation in the manner

in which the defendants administered the drop off policy at Winfield Elementary School.

         39.   Commencing on August 27, 2018 and continuing through January 6, 2019, the

defendants engaged in unlawful discriminatory actions toward the plaintiffs in the form of threats,

coercion and retaliatory malicious prosecution, all of which was motivated in whole or in part by

the protected activities engaged in by the plaintiffs seeking an accommodation for their disabled

son.

         40.   Upon information and belief, the constant advocacy of Timothy Jones and Janie

Cole on behalf of Z. S. J. caused Hudson, Hatfield, Coey and Starcher to conclude that Timothy

Jones had “issues” and that he was a “difficult” man and to label both Timothy Jones and Janie

Cole as “non-stable parents” and “crazies.”

         41.   During the relevant time period Coey was frequently present on the premises of

Winfield Elementary School even though she was not legally qualified to serve as a Prevention

Resource Officer in any Putnam County school, either because she had not completed the

necessary training to be certified or because she was off on light duty and maternity leave from

the Winfield Police Department and not a current full time, state certified police officer.



                                                     8
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 9 of 20 PageID #: 85




       42.     Despite her lack of qualification as a prevention resource officer, Coey was present

on the premises of Winfield Elementary School for some reason during the spring months of 2018

during which time she claims to have had some interaction with the plaintiffs and become aware

of the drop off policy that was to apply to “every student,” presumably regardless of disability.

       43.     Upon information and belief, and according to statements made by Coey in the

Magistrate Court of Putnam County, West Virginia, she and faculty members at Winfield

Elementary School had spoken with Timothy Jones about the drop off policy in the school year

2017 – 2018 and given Mr. Jones “warnings on this matter.”

       44.     Before the morning of Monday, August 27, 2018, Timothy Jones had never

knowingly interacted with Coey and had never seen Coey in uniform as a police officer at Winfield

Elementary School, or anywhere else.

        45.    On the morning of August 27, 2018, Timothy Jones drove Z.S.J. to a point on or

adjacent to Wall Street in front of the center doors of Winfield Elementary School within the zone

identified in the written “streamlined” drop off policy, exited the driver side of his vehicle, went

to the rear of his vehicle, opened the rear passenger door and leaned into his vehicle to assist Z.S.J.

out of the car so that he could go in the center doors of the school.

       46.     As Timothy Jones assisted Z.S.J. in exiting the vehicle, Coey, acting as an agent of

the Board and on its behalf, dressed in blue jeans, a tee shirt and flip flop sandals and displaying

no indicia of law enforcement authority, approached Mr. Jones from the rear without identifying

herself and demanded that he put his son back in the car and drive on to the secondary unloading

zone defined by the unwritten policy that the Board chose to enforce relative to Z.S.J.




                                                  9
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 10 of 20 PageID #: 86




        47.    In a loud, frustrated but nonviolent and nonthreatening tone of voice, Mr. Jones told

Coey that he did not need a lecture and that all he needed was help getting his disabled son out of

the car and a consistent drop off policy that would not cause his son undue delay in going to school.

        48.    At the conclusion of this brief, disagreeable but nonconfrontational conversation,

Coey took Z.S.J. by the hand and led him into school while Timothy Jones peacefully got back in

his car and left for his day’s work assuming that Coey was an aid at Winfield Elementary who had

been assigned safety duty that morning.

        49.    Following the confrontation of August 27, Timothy Jones became concerned

regarding drop off policy for the upcoming school year and decided to take Z.S.J. to school on

August 28 by parking near the school’s office, having his son’s teacher come to the office to take

him back to his classroom area and then seeking someone with whom he could discuss the ongoing

issues regarding student drop-off.

        50.    Mr. Jones complied fully with the visitor’s policy of the Board by reporting

immediately to the school office with his son for the purpose of dropping Z.S.J. off for school and

finding someone he could talk to about the issues with Z.S.J.’s drop-off at school.

        51.    After Timothy Jones delivered Z.S.J. to his teacher, Coey, attired in blue jeans, a

black tee shirt, a head band, pushed up reflective sun glasses and flip flop sandals, approached Mr.

Jones in the office area of Winfield Elementary School, and demanded that Mr. Jones produce a

driver's license, even though Mr. Jones' identity was clearly known to everyone in the room and to

Coey.

        52.    When Mr. Jones questioned why Coey needed to see his driver’s license, Coey for

the first time displayed a badge to Mr. Jones and told him that on the direction of Starcher he was




                                                 10
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 11 of 20 PageID #: 87




going to receive a citation for the “incident” that had occurred on the previous morning of August

27, 2018.

       53.     Mr. Jones lawfully questioned why Coey needed to see his driver’s license since

she clearly knew who he was and had been instructed to confront him when he brought his son to

school that morning.

       54.     Coey responded to Mr. Jones' lawful inquiry regarding why he was being

questioned and asked to present a driver’s license by telling Mr. Jones that he was being detained

in the office area of the school and could not leave until other police personnel appeared.

       55.     Coey then positioned herself between Timothy Jones and the exit door and held Mr.

Jones unlawfully and against his will for a period of approximately two minutes while Mr. Jones

stood peacefully in the office and observed Coey talking on the telephone to some unknown

individuals, now believed to be agents of the Board, after which Coey told Mr. Jones: “You can

go now.”

       56.     After having been unlawfully detained in the office of Winfield Elementary School,

Mr. Jones made contact with Griffith and asked for a meeting so that he could discuss drop-off

arrangements for his son and continue to advocate for his son’s rights as a disabled person to be

accommodated at the school drop-off area.

       57.     While Mr. Jones was at the Board office awaiting an opportunity to meet with

Griffith, Janie Cole called him to see how things had gone that morning with the school drop-off.

       58.     After Mr. Jones told Ms. Cole what had happened in the school office that morning,

Ms. Cole called the office of Winfield Elementary School to speak with someone about the day's

occurrences and the continuing issues with school drop-off.




                                                11
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 12 of 20 PageID #: 88




       59.     After Ms. Cole identified herself to the office attendant who answered the phone at

Winfield Elementary School, she was placed on hold for a period of seven minutes awaiting

someone to pick up her call.

       60.     At the end of her seven-minute wait, Ms. Cole's call was answered by Hatfield who

stated that she was in a room at Winfield Elementary with her assistant principal, Coey and

Starcher on a speakerphone.

       61.     Hatfield then turned the telephone call over to Coey who started the conversation

by stating that Mr. Jones had refused to interrupt his unloading of Z.S.J. the previous day.

       62.     Ms. Cole then questioned Coey about whether Mr. Jones had been aware of her

status as a purported officer and whether she had been in uniform during her interaction with Mr.

Jones the previous day.

       63.     At this point Starcher, in the presence of Coey, Hatfield and another Board

employee, interrupted the conversation to tell Ms. Cole that Coey was not in uniform because she

was pregnant and on light duty.

       64.     When Ms. Cole attempted to explain to Hatfield, Starcher and Coey that her

husband would have had no reason not to comply with the police officer had he been aware of her

identity, Starcher confronted her in a threatening tone and attempted to frighten her by lying and

telling her that someone was at that moment at the prosecuting attorney’s office deciding whether

or not to go arrest Mr. Jones.

       65.     Ms. Cole again explained that the only reason her husband would have stopped in

front of the school was to let their disabled son out to go to class.




                                                  12
    Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 13 of 20 PageID #: 89




        66.     Ms. Cole asked to speak with Hatfield in another attempt to get the drop off

situation resolved at which point Starcher interrupted and stated that "your husband is a grown

man and he knew what he was doing; one of two things are going to happen, we are going to issue

a citation or haul his ass to jail.”

        67.     When Ms. Cole again asked to speak to Hatfield to arrange a meeting to resolve the

drop-off procedure for the future, Coey interrupted to say that “they have received your request

for an IEP meeting.”

        68.     At this point Ms. Cole advised Hatfield, Starcher and Coey that her husband was at

the Board office to try and meet with Griffith but that a further meeting would probably be

necessary.

        69.     Ms. Cole then overheard Starcher advising someone, believed to be Hudson, that

Mr. Jones was at the Board office and that he, Starcher, was headed there immediately.

        70.     Hatfield, Coey and Starcher then abruptly ended the telephone call with Ms. Cole,

leaving her to fear for what consequences might await her husband.

        71.     At 9:10 a.m. August 28, 2018, Hudson confirmed with Starcher by text message

the arrangements he and Griffith had made to assure that Mr. Jones was held in the waiting room

of the Board’s central office until Starcher, armed and in uniform, could be escorted into the

meeting room without Mr. Jones' knowledge.

        72.     Timothy Jones was then escorted by Board personnel into a meeting room where

he was confronted by Griffith and Starcher.

        73.     Confronted with armed authority, Mr. Jones felt threatened, intimidated and

coerced as he was compelled to participate in a meeting discussing his son’s transportation and




                                                13
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 14 of 20 PageID #: 90




disability in the presence of Starcher who had, according to Starcher’ s text messaging to Hudson

formed an express belief that Mr. Jones’ advocacy for his son meant that he had “issues,”.

         74.    During the course of the August 28, 2018, meeting Griffith repeatedly told Mr.

Jones not to drive his son to school, told Mr. Jones over one dozen times that his son should ride

the “special needs bus,” and that the concerns of Mr. Jones and his wife about Z.S.J.’s ability to

adjust to riding the special needs bus were unfounded even though Griffith knew that Z.S.J, due to

his disability, often hit other students and faculty, intentionally threw objects about the room and

had been proposed for suspension from school in March, 2018 because he had struck another

student and inflicted an injury that required stitches.

         75. Griffith dismissed Mr. Jones’ concerns about Z.S.J.’s inability to communicate his

feelings about the special needs bus and Starcher threatened Mr. Jones for raising the issue even

though Griffith knew that as early as May 9, 2017, that Z.S.J., because of his disability, possessed

reduced communication skills that made it difficult for him to ask and respond to questions during

conversations and interaction with teachers, peers and family.

         76.    As Timothy Jones continued to advocate for an accommodation for his son to be

driven to school by telling Starcher and Griffith that he “would do anything” to get the drop off

issue resolved, Starcher intervened in a threatening, coercive and intimidating tone of voice to tell

Mr. Jones that he was confronted with choices and that there was no need to cater to his concerns

about his son, that warrants or criminal complaints were going to be obtained for Mr. Jones and

that: “This is not needing [sic] to happen at this school or any school here in Putnam County,

okay?”

         77.    Starcher, with the acquiescence and apparent authority of Hudson and Griffith,

continued to threaten, coerce and intimidate Timothy Jones by telling him: “You need to take a



                                                  14
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 15 of 20 PageID #: 91




little advice from me. You need to take that help and run with it. Don’t be the person who’s always

a troublemaker. … The only person that’s got problem is you because you’re being obstinate,

okay? You’ve got to be nice. You got to be – yes, and do what their rules are.”

       78.     Starcher, again with the acquiescence and apparent authority of Hudson and

Griffith, proceeded to tell Mr. Jones in a threatening, coercive and intimidating voice: “If an officer

comes up to you and says something, they expect you to do something, you’re expected to do it.

You don’t argue with them. You don’t get in their face. You’re lucky – you’re very lucky that she

[Coey] is pregnant and she’s off on light duty or she would’ve arrested you today.”

       79.     At 12:26 PM on August 28, 2018 Griffith sent a text message to Starcher telling

him “thank you for your help this morning!” To which Starcher replied “any time girl u know that.

Glad I can help. That guys [sic] can’t be pleased. We are getting warrants today. I wasn’t too harsh

was I on him?” Griffith replied, “No you were not too harsh at all. He’s a difficult man. I’ll touch

base with you. I worked with him for over a year.”

       80. At 3:11 PM on August 28, 2018 Starcher sent a text to Griffith advising her that

summonses had been issued for Mr. Jones which led Griffith to disclose to Starcher “okay I have

two options for the parents. One is special transportation and the other is to park in parent parking

behind the building in front of ballfield. I don’t think he likes to park in parent parking from what

I’ve been told.” And Starcher replied “those are great options but he will not like anything you

will do that’s the type of person he is. We will support whatever you want so long as he is not

breaking any laws.”

       81.     Griffith and Starcher continued their midafternoon text exchange with Starcher

asking Griffith to inform Hudson about the summons and telling her to have anyone with questions

call him at any time before saying: “I hope you’re having a great year so far.” Griffith replied: “ I



                                                  15
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 16 of 20 PageID #: 92




will let the superintendents know. My year is a little crazy, I seem to get the non-stable parents.

Thank you.” Starcher expressed his sense of understanding by saying “ha ha that’s me with every

stop. Ha, ha” leading Griffith to remark “I bet!! I seem to attract the crazies!! LOL I deal with

upset people all day it’s part of my job.” Starcher responded by saying “I know right. Don’t attract

any more crazies for a while.”

         82.   On August 28, 2018, Coey with the participation, agreement and approval of

Hudson, Griffith, Hatfield and Starcher, presented herself at the Magistrate Court of Putnam

County and obtained two criminal complaints against Timothy Jones by submitting materially

false statements, accusing Mr. Jones of stopping, parking or leaving his vehicle upon a highway

outside a business or residence district, forcibly or illegally hindering or obstructing a law

enforcement officer in her official capacity and failure to have a driver's license in his possession

at all times while operating a motor vehicle.

         83.   At the time Coey made these materially false statements to the Putnam County

Magistrate Court, she had actual knowledge that the statements were false; that same knowledge

was later conveyed to Starcher, Hudson and Hatfield.

         84.   At 7:58 AM on September 6, 2018, the current president of the Board was notified

in writing of the unlawful retaliatory acts directed by Board personnel against the plaintiffs and

asked in his capacity as a former member of the West Virginia Department of Public Safety to

review the allegations contained in the criminal complaints obtained by the defendants against Mr.

Jones.

         85.   On September 7, 2018 at 10:48 AM Hudson committed an overt act support of the

defendants' conspiracy to retaliate against the plaintiffs and prolong the malicious criminal

prosecution the defendants had caused to be initiated; at that date and time Hudson requested that



                                                 16
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 17 of 20 PageID #: 93




Griffith perform a “confidential audit” of Board records relative to the plaintiffs and Z.S.J. to

“ensure that everything is in order and is in place” and to “ensure there are no gaps that the parent

could claim regarding any missed timelines, services, etc.”

       86.     In furtherance of their retaliatory motivation towards the plaintiffs, and contrary to

the Board’s written policy regarding notification of complaints of disability discrimination, the

materially false criminal complaints obtained by the Board and its agents against Mr. Jones were

not investigated and were wrongfully permitted to remain pending, subjecting Mr. Jones to the

threat of imprisonment, for a period in excess of four months prior to the summary dismissal of

the retaliatory complaints on Tim Jones' motion and without objection by the Putnam County

Prosecuting Attorney.

       87.     On or about September 12, 2018, Timothy Jones was compelled to hire counsel to

defend him in Putnam County Magistrate criminal cases 18-M-05161,2; Mr. Jones was caused to

appear in the Magistrate Court of Putnam County for arraignment on September 12, 2018; Mr.

Jones was caused to appear at a pretrial hearing on November 1, 2018; on January 4, 2019 all

charges against Timothy Jones were dismissed on his motion without objection by the Putnam

County Prosecuting Attorney.

       88.     All of the threats, coercive conduct, intimidating acts and initiation of malicious

criminal prosecution directed towards Timothy Jones were in retaliation and reprisal against

Timothy Jones and Janie Cole for their protected activities in advocating vigorously on behalf of

their disabled son to secure for him rights guaranteed by federal and state law including the

Americans With Disabilities Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as

“ADA”) 42 U.S.C §12203, Section 504 of the Rehabilitation Act of 1973, currently codified at 29




                                                 17
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 18 of 20 PageID #: 94




U.S.C §794, 29 CFR § 33.13, the Civil Rights Act of 1964 and the West Virginia Human Rights

Act, W. Va. Code §5-11-9(C).

        89.     All of the threats, coercive conduct, intimidating acts and initiation of malicious

criminal prosecutions were committed by the defendants in bad faith and as acts of gross

misjudgment that were motivated at least in part to retaliate against the plaintiffs for their protected

advocacy on Z.S.J.’s behalf.

        90.     As a direct and proximate result of the acts of bad faith in gross misjudgment

committed by each of the defendants, both Timothy Jones and Janie Cole have suffered

embarrassment, humiliation, emotional upset, mental anguish and aggravation, annoyance and

inconvenience.

        91.     As a further direct and proximate result of the acts of bad faith and gross

misjudgment committed by each of the defendants, Timothy Jones and Janie Cole have sustained

economic loss associated with the removal of their son from Putnam County schools, the

establishment of a residence in Kanawha County, West Virginia where their son is currently

enrolled, and for significant attorney fees and expenses associated with the defense of Timothy

Jones to the malicious criminal prosecution that formed a part of the defendants' bad faith and

gross misjudgment.

        92.     The conduct of each of the defendants, both individually and acting in conspiracy

with each other, to retaliate, coerce, intimidate, threaten and maliciously prosecute Timothy Jones

and persecute Janie Cole was done intentionally and in total disregard for the rights of Timothy

Jones and Janie Cole secured by the anti-retaliatory provisions of the Americans With Disabilities

Act of 1991 (42 U.S.C. §§ 12101 et seq.) (hereinafter referred to as “ADA”) 42 U.S.C §12203,

Section 504 of the Rehabilitation Act of 1973, currently codified at 29 U.S.C §794, 29 CFR §



                                                  18
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 19 of 20 PageID #: 95




33.13, the Civil Rights Act of 1964 and the West Virginia Human Rights Act, W. Va. Code §5-

11-9(C) to the extent that an award of punitive damages should be rendered against them.

       93.       The conduct of the Board, Hudson and Hatfield in failing to make any reasonable

inquiry regarding the malicious criminal prosecution initiated against Timothy Jones and to cause

the same to be dismissed before Mr. Jones was subjected to four months of living under the fear

and apprehension of being imprisoned, is a separate and distinct act of retaliatory, discriminatory

conduct, bad faith and gross misjudgment on the part of these defendants that is so reprehensible

and shocking to the conscience that an additional award of punitive and exemplary damages under

the provisions of the West Virginia Human Rights act should be rendered against them both jointly

and severally.

       94.       Plaintiffs’ claims against the defendants for retaliatory conduct under the

Americans with Disabilities Act of 1991 and Section 504 of the Rehabilitation Act of 1973 are

only against them in their official capacities.

       95.       Plaintiffs’ claims against the defendants for any form of reprisal against the

plaintiffs because of their advocacy for an accommodation for their son due to disability under the

West Virginia Human Rights Act, W. Va. Code §5-11-9(C) are against them in their official

capacities in maintaining a place of public accommodation and individually as “persons” defined

by the West Virginia Human Rights Act, W. Va. Code §5-11-3(a).

       96.       None of the defendants are entitled to any statutory immunity under the provisions

of W. Va. Code §§29-12A-1, et seq., inasmuch as those provisions, by their terms, do not apply

to, and shall not be construed to apply to, civil claims based on violations of the Constitution or

statutes of the United States, nor can those provisions apply to liability under the West Virginia

Human Rights Act that is expressly imposed by the provisions of W. Va. Code §§5-11-1, et seq.



                                                  19
   Case 3:19-cv-00618 Document 17 Filed 10/03/19 Page 20 of 20 PageID #: 96




       WHEREFORE, Timothy R. Jones and Janie Cole respectfully request the following relief:

       1.     Compensatory damages in an amount that will reasonably compensate them for the

injuries and damages they have sustained;

       2.     An award of exemplary or punitive damages, insofar as permitted by law, in an

amount sufficient to punish and chastise the defendants for their acts of bad faith and gross

misjudgment and for the acts of the Board, Hudson and Hatfield for intentionally allowing the

malicious prosecution of Timothy R. Jones to continue;

       3.     Attorney’s fees, litigation expenses, and costs of this action; and

       4.     Both pre-judgment and post-judgment interest for any award made herein.



             PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE HEREIN.


                                                     TIMOTHY R. JONES AND JANIE COLE
                                                              BY COUNSEL




/s/      Harvey D. Peyton
HARVEY D. PEYTON, ESQUIRE
West Virginia State Bar No. 2890
PEYTON LAW FIRM, PLLC
2801 First Avenue, P.O. Box 216
Nitro, WV 25143
Telephone:     (304) 755-5556
Telefax:       (304) 755-1255
Counsel for the Plaintiffs




                                               20
